 


114 HR 5039 IH: Territorial Tax Parity Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5039 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for economic recovery in the possessions of the United States. 
 
 
1.Short titleThis Act may be cited as the Territorial Tax Parity Act of 2016. 2.Modification to source rules involving possessions (a)Source rulesSection 937(b)(2) of the Internal Revenue Code of 1986 is amended by striking the period at the end and inserting the following: to the extent such income is attributable to an office or fixed place of business within the United States (determined under the rules of section 864(c)(5)).. 
(b)Source rules for personal property salesSection 865(j)(3) of such Code is amended by adding 932, after 931, and before 933.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 
 
